Title: The Commissioners to J. D. Schweighauser, 13 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Schweighauser, John Daniel


     
      Sir
      Passi September 13. 1778
     
     The Therese has arrived at Nantes and her Cargo is consigned to Us. We have determined to make Sale of this Cargo, and reserve the Proceeds for a particular Purpose. We therefore, hereby request and impower you, to demand and recive her Cargo, make sale of it to the best possible Advantage, transmit Us an Account sales as soon as may be, and reserve the Proceeds of Sale for our further orders.
     We have the Honour to be informed by His Excellency, M. de Sartine, that he has taken Measures concerning the Prisoners, and We have the Pleasure to inform you that We have, received from this Minister a Passport for a Cartel Ship to come from England to Nantes or L’orient, with American Prisoners, which ship we hope will take off, of your Hands and ours all the British Prisoners, now in France, which have been taken by American Vessells public or private. This Passport We transmitted to England, Yesterday. We are with great Respect, &c. We hope, at length that these unhappy People, both British and Americans, who have been so long in Captivity, will be restored in a very short time to their Liberty. If they are not, it shall not be our fault.
     We wish the Balimore to sail as soon as possible, having no particular orders to give concerning her.
     We take notice that you have charged five Per Cent for Commissions which we think too much, we are willing to allow you the Customary Commission, which we understand is two Per Cent.
    